Citation Nr: 0003740	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors and Dependents Education 
assistance pursuant to 38 U.S.C.A. Chapter 35. 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  
He died on March [redacted], 1986.  The appellant is his 
surviving child.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision of the RO.  



FINDING OF FACT

The appellant's claim of service connection for the cause of 
the veteran's death is plausible.  



CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5107(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.312 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Furthermore, VA may award dependency and indemnity 
compensation to a veteran's survivors based on the veteran's 
death from a substance abuse disability secondarily service 
connected under 38 C.F.R. § 3.310(a).  See VAOPGCPREC 7-99 
(June 9, 1999).  

The evidence shows that the veteran died on March [redacted], 
1986.  At the time of his death, service connection had been 
established for anxiety disorder, evaluated as 10 percent 
disabling, and hypertension, evaluated as 10 percent 
disabling.  The death certificate lists the cause of the 
veteran's death as hemorrhagic gastritis/esophageal varices, 
with shock due to alcoholic cirrhosis of the liver.  

A VA psychiatric examination report dated in March 1985 
indicates that the veteran's alcohol use quieted his nerves 
considerably.  Although in no way conclusive, the Board finds 
that this opinion provides the plausibility to establish a 
well-grounded claim.  The VA examination suggests that the 
veteran's alcohol abuse might have been caused or aggravated 
by his service-connected anxiety disorder.  Further, it is 
clear that the veteran's alcohol abuse led to his death.  
Thus, in light of the Court's holding in Barela v. West, 11 
Vet. App. 280 (1998) and VAOPGCPREC 7-99, the Board finds 
that the appellant's claim is well grounded.  




ORDER

As the claim of service connection for the cause of the 
veteran's death is well grounded, the appeal to this extent 
is allowed, subject to further action, as discussed 
hereinbelow.  



REMAND

In order to fulfill VA's duty to assist, the RO should obtain 
all outstanding medical records concerning the veteran's 
alcohol abuse as well as any terminal hospital reports.  38 
U.S.C.A. § 5107(a).  

As the claim for education assistance is dependent on the 
outcome of the cause of death claim, consideration of that 
issue should be deferred until the cause of death claim is 
finally resolved.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his anxiety disorder and alcohol 
abuse following service.  The appellant 
should be asked to identify any health 
care providers who may have treated the 
veteran's terminal condition just prior 
to his death.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



